Title: To George Washington from Brigadier General Jacob Bayley, 24 August 1780
From: Bayley, Jacob
To: Washington, George


					
						Sir
						Newbury [Vt.] 24th August 1780
					
					My second party is arived from Canada but for want of an Interpreter got no Inteligence of Consiquence worth the Cost of an Express we only find by them that the Enemy Lately keep their Small parties out at Least half way to us—Two parties of French are now in Canada or on their Return one from towards Quebeck the other from Sarell those were sent from Head Quarters by the Marquess when they Return I Shall

Send Immediately but am much put to it for Cash for their Expence and the Expresses—a Small party of Tories and Indians have been to a Back Town 40 miles Below this, Captivated three men, plundered a Number of Women, killed a number of Cattle, and got off Clear—I Expect when Coll Johnson has Rested he will pay us a Visit: I hope we Shall be Ready for him—Our wheat is in our Barnes and have Very Great plenty. I Am Sr Your Exelancy’s Humle Sert
					
						Jacob Bayley
					
					
						P.S. Bread Enough now in this Country for allmost any Number of Troops.
					
				